This is the fifth appeal in this case. See 72 So. 621,1183 Ala. 590, 62 So. 951, 173 Ala. 216, 55 So. 515,157 Ala. 119, 47 So. 268, for reports of former appeals. There is no new question of law involved on this appeal. While we are urged by counsel to review the questions of law on this appeal because we fell into error in the decisions of the other appeals, we are not inclined to recede from the rulings on the other appeals.
The chancellor and the register evidently attempted to follow up the case according to the law as heretofore declared by this court, and to the instructions as to stating the accounts. While we concede that it is a troublesome case, involving difficult and complex questions as to both the law and the facts, we are not prepared to say that either the chancellor or the register erred as to findings of facts, or that there is any error for which the appellants should obtain a reversal of the decree. It is true, as pointed out by learned counsel, that there is evidence in the record which would support a different finding — some more favorable to appellants — but there is other evidence not so favorable to them. But, on the whole, we are persuaded that the disputed facts were found correctly, and that the decree was entered correctly upon the facts as found.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
1 197 Ala. 210.